                                                             .,   :'. :, \\
                                            Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 1 of 18
                                                                                                                                                                                                                     .
 JS 44 (Rev 06;J 7)                                               ~ t\:-J                            CIVIL COVER SHEET                                                                                        \;, . \I\ . ";) C\ S
T'he JS 44 c1v1l cover sheet and the ormat1on contamed herem neither replace nor supplement the filing and service of pleadings or other papers as requlfed by law, except as
provided by local rules of court This fonn, approved by the Judicial Conference of the lJn1ted States m September 1974, is required for the use of the Clerk of Court for the
purpose of mt!iatmg the CIVll docket sheet (SEE INS7RUC110NS ON NEXT PAGE Of THIS FORM J

 I. (a) PLAINTIFFS                                                                                                                                   DEFENDANTS
  Dr Gina Colamar:no                                                                                                                               2 Reading School District

        (b) County ofRes1denc.e of First Listed Plamti
                                             (EXCEPT IN US PL.Al                 /FF
                                                                                                                                                               IN LAND CONDEMNATION CA5E
                                                                                                                                                               THE TRAC1 OF LAND INVOLVED


        (C) Attorneys (Firm Name.               Address. and Telephone Number)                                                                        Attorneys {If Known)
  John A Gallagher. Esquire                                                                                                                        Randall C. Schauer. Esq                                                                                ....
  5 Great Valley ParKway, Ste. 210, Malvern, PA 19355                                                                                              rschauer@foxrothschild com 610 458 7500


 II. BASIS OF JURISDICTION                                            lace an   x·    t110neBoxon1y,                             III. ClTIZENSHIP OF PRINCIPAL PARTIES (Place an                                                  "X" m One Box/or Plaintiff
                                                                                                                                           (for D1vers11y ( ases Only)                                                    and One Box for Defendant)
::J I       t; S Government                                                                                                                                           P'IF               DEF                                             PTF      DEF
                P!amttff                                            (US Governmen1 Nm a Party)                                          Cmzen of This State           :'.1 l              ::J    l    Incorporated or Pnncipal Place      :'.1 4   0 4
                                                                                                                                                                                                        of Busmess In Tius State

0       2   L   SGovernment                                       D1vers1ty                                                             Clllzen of Another State               11 2       ::J   2     Incorporated and Pnnc1pal Place                        11     s   ::J   s
                Defendant                                           (Jnd1ca1e Cmzenshtp of Parties m Item               l/[j                                                                             of Business In Another State

                                                                                                                                        Cittzen or Subject of a                ::J 3      ::J   3     Foretgn Natton                                             CJ 6   :'.1 6
                                                                                                                                               Pore1 nCoun
 IV. NATl:RE OF SUIT fPlacean                                       'X mOneBoxon11
            · • "CON          CT                                           , TORTS .                           • t '·
 0 I I0      Iosurance                                    PERSONAL 11\iJl.RY                      PERSONAL Il\i.Jt:RY                                                                                                                11 3?5 false Clatms Act
 tJ 120      Manne                                 ::J    310 Airplane                       tJ 365 Personal Injury ·                                                                                                                ::J 376 Qm Tam(31 USC
 ::J 130     Miller Act                            CJ     J 15 Airplane Product                         Product Lrnbthty                                                                                                                       3729(a))
 ::J 140     Negouable Instrument                               Liabtltty                    :'.1 36 7 Health ('are/                                                                                                                 :'.1 400 State Reapportionment
 ::J I 50    Recovery of Overpayment               ::J    320 Assault, Libel &                         Pharrnaceullcal                                                           r:;li!W;;;;;.,..,.;:;:;;;:,..;;==.=m>:n11 410 Antitrust
             & Enforcement of Judgment                         Slander                                 Personal Injury                                                                                                   tJ 430 Banks and Banktng
:'.1    l 51 Medicare A<•t                         :'.1   3 30 federal Employers"                      Product Ltabihty                                                                                                              :'.1 4 SO Commerce
:'.1    i 52 Recovery of Defaulted                             Ltab1hty                      CJ 368 Asbestos Personal                                                                                                                11 460 Deponatton
             S tudem Loans                         0      340 Manne                                     Injury Product                                                                                                               :'.J 4 70 Racketeer Influenced and
             (Excludes Veterans)                   CJ     34 S Manne Product                           Lrnbihty                                                                                                                                 Corrupt Organizallons
 ::J    153 Recovery of Overpayment                            Lrnbthty                          PERS0'1AL PROPERTY                    i.;.."'"-"'";;!;l;l:wl="'";::..;.....;:,..;,i"""--=-1.W~-Ui.J=.:.:c'""I tJ                          480 Consumer Credit
             of Veteran's Benefits                 ::J    350 Motor Vehicle                  :'.1 370 Other fraud                       tJ 7JO Fair Labor Standards                                                                  ::J   490 Cable/Sat TV
 :'.1   160 Stod<llolders' Suits                   :'.1   355 Motor Vehicle                  ::J 371 Truth m Lend1•1g                               Act                                                                              11    850 Secunties/Commod11tes/
n       f90 Other Contract                                     Product L1ab1hty              ll 380 Other Personal                      :'.1   720 Labor/Management                                                                             Exchange
n       195 Contract Product L1abihty              tJ     360 Other Personal                           Property Damage                              Relanons                                                                         ".1   890 Other Statutory Actions
CJ      196 Franchise                                                                        :'.1 385 Property Damage                   tJ     740 Railway Labor Act                                                                 tJ    891 Agncultural Acts
                                                                                                       Product Liab1hry                 :'.J   751 Famtly and Medical                                                                CJ    89'3 E.nvrrorunental Matters
                                                                                                                                                    Leave Act                                                                        ::J   895 Freedom of Jnforma!lOn
                                                                                                                                                                                 hAT~~~"F=Sin:::::-:::'7:'.:-::::::=~:-::;::::l:"~               Aet
i;:,;;._-
       °lw•''Jlll:~:)')A~·~L""P~R~O~·Pli.'EWli·li".:.
       4                                        ..i......;.;.-.+..;.;.=:t.:.1!!i!.~iil:U~--"1£~:!2l~~o!:.!E..iT..i.lT,:.lillO"'N'1J;S~· CJ     790 Other Labor Littgallon
 ::J 210 Land Condenma!ton                                   :'.1 440 Other Cml Rights                 Habeas Corpu5'                   ::J    79! E.mployee Retirement           tJ 870 Taxes(\; S Plamllff                         :1 896 Arb1tra11on
 :1 220 foreclosure                                          :'.1 441 Young                       11 463 Aben Detainee                             Income Secunty Act                     or Defendant)                              0 899 Admm1strallve Procedure
 ::J 2 JO Rent Lease & fJectment                             CJ 442 Employment                    :'.1 S l 0 Mottons to Vacate                                                    iJ 8; I IRS · Third Party                                   Act/Revtew or Appeal of
 ::J 240 Torts to Land                                       :'.1 4 J Housmgt                                Sentence                                                                      26 U5C 7609                                        Agency Dec1s1on
 :'.1 24 5 Tort Product l.1abihty                                     AcconnnodatJons             :'.1 S30 General                                                                                                                   :'.1 950 Constttuttonahty of
 '.1 290 All Other Real Prope                                     445 Amer w'D•sab1blles . :'.1 535 Death Penalty                                                                                                                             State Statutes
                                                              Employment                         Other                                  rJ 462 Naturahzanon Apphc.ahon
                                                          446 Amer "v D•sabll•t1es           ll 540 Mandamus & Other                    n      465 Other lmm1grat1on
                                                              Other                          :'.1 '50 C1v>1 Rights                                 Actions
                                                                                             tJ 555 Pnson Conditwn
                                                                                             :'.1 560 Civtl Detamee ·
                                                                                                       Condltions of
                                                                                                       Confinement

                     IN    (PlaC'e an X ·• m One Box OnlY)
            On nal                 Cl 2 Removed from                           '.1 3       Remanded from                       '1 4 Reinstated or             '.1 S I ransferred from                 '.1 6 Mullld1stnct                         CJ 8 MulUdistnct
            Pro eedmg                       State Court                                    Appellate Court                              Reopened                    Another Distnct                         Lltlgation -                               L1hgat10n •
                                                                                                                                                                    (specrfy1                               Transfer                                   Direct File


                                                           Bnef descnpt10n of cause
                                                            D1sab1ht D1scrim1nat1on
VII. REQUESTED IN     ~ CHECK If THIS IS A CLASS ACIIO~
     COMPLAINT:          L'NDER RLLE 23, F R Cv P                                                                                                                                                                                                            '.1No
VIII. RELATED CASE(S)
                       (See mstruct1ons1
      IFANY                                                                                                                                                                            . DOCKET Nl,;MBhR
DATE
01125/2019
FOR OFFICI- USE              O~L Y


        RECE!r. #                            AMOLNT                                                                                                                                                             MAG JUDOE

                                                                                                                                                                  •   £;.,,~



                                                                                                                                                                      ~r~ ~        -,'l          1n11
                     Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 2 of 18


                                                             li!'<IITED ST.\ TES DlSTRICT COURT
                                                       FOR THE EASTER."'! DISTRICT OF PE..... NSYLVANIA

                                                                           DESIGNATIO!\ FOR.\1
                     {lo bt wed by coU11sel or ro st p/amnjf IO 111d1catt the ca111gory of the cast for the p11rpose ofass1gn1t1r~110 the approprtalf ~Q/tlfdar)

 Address of Plaintiff:.__                              _520 North.Wy3missing Av~e, Reading._PA.19607
 AddressofDefcndant.                                              800 Washington Street, Reading, PA 19601
                                  -    --+ -                -·-- -                                                                    ~ ~-----                      ----
 Place of Accident, Lncident or         Trans~ct1on· _                                                    Reading, PA


 RELATED CA.SE, IF ANY:
                                                                                                                                                                    ..
 Case l'Oumber _                 _ ____ , •.

ClVll cases 11re deemed related when
                                                                 JJdge . _

                                            Yes: is answered to any of the following-······-
                                                                                                                             Date Terminated.
                                                                                                                                                  ---              --
 I     ls this case related to property inclu~ed m an earlier riumbered suit pending or Wtthm one year
       previously temimated action m this       rurt?                                                                           YesD                   No[ZJ
 2     Does this case involve the same 1ss1e of fact or grow out oftbe same transaction as a pnor suit                          YesD                   No[{)
                                               t
       pending or within one year prcv1oul'y terminated action m this court?

       Does this case involve the v11.hd1ty mfrmgement of a patent already m suit or any earl';?'
       numbered case pending or wtthm o e year preVJously te      atcd action of this court?,4
                                                                                          /I
                                                                                                                                YesO                   No[{]
4      ls this case a second or successive hrbeas corpus, s i secu ty appeal, or prose c
       case filed by the same im:J.tv1du~?
                                                                                             rights    tJ                       YesO                   ~o [{]          "'
l ccn1fy !hat, to my knowledge, the
tins court exceptu noted a~e.
                                          wtJI    case

DATF.     01/25/201_9                    -!                                                                                                       61914
                                                                                                                                           A11om1y l D #(I/ app/1cab/tJ


CIVIL: (Platt a ' In •at talt&ory oaly)

A.           Federal Quation Cases:
                                                I                                           11    Dtvemty Jurisdiction Cm~:


B
0
             lndemmty Contract, Manne Citract. and Aa Other Contracts
             FEl.A
             Jones Act-Personal Injury
                                                                                           0 ~
                                                                                           80     3.
                                                                                                       Insurance Contract and Other Contracts
                                                                                                       Anplane Persona: lnJUJ')
                                                                                                       Assault, Defam11t1on
             Anlltrust                                                                            4    Manne Personal Injury


                                                                                           §~
             Patent                                                                                    Motor Vehicle Personal ln;ury
             Labor·Management Relations ·                                                              Other Personal lnJUI) {PletJJt specify) _           __                _
             Civil Rights                                                                              Products L1abil1ty
             Habeas Corpus
             Secunt1es Act(s) Cases
             Social Security Review Cases 1
                                                                                           B~          Products l,1ab1hty - Asbestos
                                                                                                       All other Diversity Cases
                                                                                                       (Please specify) __        _
             All other rederal Question Cas s
             rP/east speCr/'YJ




                  John A. Gallagher
l.. --
             Pursuant to Local CIV11 Rule S3 2. § 3(c) (2), that to the best of my           owledge and behcf, the dll!1lages recoverable m this civil action case
              xceed the ,um of s150.000 00 rclus1ve of •llterest and costs
             R 1ef other than mone-tary dam ges 1s !OU


                                                                                                                                                  61914
                                                                                                                                          AllO"'llY ID #   fl/ app/1cabll)
NOTE A tnal de no~o wll be a tnaJ by Jur)'

C;. 6091S.l018,




                                                                                                                                               ~JAN         25 2019
          Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 3 of 18


                            IN THE U~ITED ST ATES DISTRlCT COURT
                         FOR THE EASTER.~ DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATIO~ FOR.'Vl
                            I             J




             Dr. Gina Colamarino                                               CIVIL ACTION

                  v.
                                                                                19
                                                                               NO.
          Reading School District
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filmg the complamt and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case ~anagement Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE                       MA.~AGEMENT        TRACKS:

(a) Habeas Corpus - Cases brought under 28 U S.C. § 2241 through§ 2255.                                 )

(b) Social Security · · Cases requesting review of a decis10n of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                    ( )

(c) Arbitration        Cases required to be designated for arbitration under Local Civil Rule 53.2.   ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                               )

(e) Special Management - Cases that do not fall into tracks (a) through a) that are
    commonly referred to as complex and that need special or intense anagement by
    the court. (See reverse side of this form for a detailed explanatio of special
    management cases.)

(f) Standard Management · Cases that do not


January 25, 2019
Date                                   Attorney-at-law                         orney for
  610-647-5027                       610-647-5024                               hnagallagher.com

Telephone                               FAX Number                         E-Mail Address


(Ch. 660) i0/02




                                                                                         J.4N 25 2019
            Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 4 of 18



                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA


DR. GINA COLAMARINO                                   :
                                                      :
            Plaintiff                                 : CIVIL ACTION NO.:
                                                      :
            v.                                        :
                                                      :
                                                      : JURY TRIAL DEMANDED
                                                      :
READING SCHOOL DISTRICT                               :
                                                      :
            Defendant                                 :
______________________________________________________________________________

                                          COMPLAINT

       Plaintiff, Dr. Gina Colamarino, by and through her undersigned counsel, the Gallagher

Law Group, P.C., files this Complaint against defendant, Reading School District, and in support

thereof avers as follows:

I.     THE PARTIES

       1.      Dr. Colamarino is an adult individual and resident of the Commonwealth of

Pennsylvania who lives at 520 North Wyomissing Avenue, Shillington, PA 19607.

       2.      The Reading School District (“the District”) is a public school district with its

principle place of business located at 800 Washington Street, Reading, PA 19601.

       3.      The District has at all material times employed more than fifteen (15) employees.

II.    JURISDICTION

       4.      The Court has jurisdiction over this matter by its authority to hear cases arising

under the laws of the United States pursuant to 28 U.S.C. §1331, and the specific jurisdictional

provisions found within 42 U.S.C. §§12101, et seq., (“ADA”) as amended.
            Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 5 of 18



       5.      On or about April 28, 2018, Dr. Colamarino filed a Charge of disability

discrimination and hostile work environment (“the Charge”) against the District.

       6.      EEOC issued a Right to Sue letter on October 26, 2018, and this action is being

filed timely subsequent to receipt of same by plaintiff.

III.   VENUE

       7.      Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.S.

§1391(b) because, inter alia, 1) defendant is situate in in the Eastern District of Pennsylvania;

and, 2) the claims arose in the Eastern District of Pennsylvania.

IV.    BACKGROUND

       A.      Plaintiff’s Educational Background

       8.      Plaintiff was born on May 31, 1970.

       9.      Plaintiff is a 1992 graduate of West Chester University.

       10.     In 2001, plaintiff earned her Pennsylvania Teaching Certification for Special

Education from West Chester University.

       11.     In addition to other education/accreditations, she earned a Master’s Degree in

Special Education from West Chester University in 2001, a Special Education Supervisory

Certification from Penn State University in 2009, a Doctorate in Teaching/Instructional

Leadership from Walden University in 2009 and became a Licensed Behavior Specialist through

the Pennsylvania State Board of Medicine in 2016.

       B.      Plaintiff is Hired by the District - Pre-Attack Job Duties as Emotional
               Support Teacher for Developmentally Disabled Youth and Adolescents

       12.     In or around 2003, Dr. Colamarino began her employment with the District as an

Elementary Emotional Support Teacher in its Special Education Department.




                                                 2
          Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 6 of 18



       13.     In between the commencement of her employment and April 8, 2008, Dr.

Colamarino taught children ranging in age from pre-teen to adolescence who were placed at the

District’s 16th and Haak Elementary School (“Haak”).

       14.     The children who reside within the District and require Emotional Support

instruction often face grave physiological, emotional, psychological and behavioral challenges

that can cause them to become violent in words, mannerisms, and actions.

       15.     Dr. Colamarino is a woman of relatively short stature (under 5’3” tall) and less

than imposing girth and physical stature.

       16.     These children are male or female, and male students beyond the age of 11 could

often be substantially taller, heavier and more physically strong than Dr. Colamarino.

       17.     This physical advantage, obvious to all, couple with the grave emotional deficits

suffered by the students, not to mention their developmental immaturity, frequent lack of

impulse control and social/familial instability, made Dr. Colamarino’s job deeply challenging

and, from time to time, scary.

       18.     In April 2008, while working at Haak, plaintiff was suddenly and violently

assaulted by a special education student following class.

       19.     It took four (4) adults several minutes to stop this violent assault, and as a result,

plaintiff suffered grave physical injuries including, but not limited to, bulging discs in her neck

and low back, a meniscus tear in her right knee, substantial bruising throughout her body, along

with areas of soft-tissue and nerve damage.

       20.     As a result of her physical injuries, Dr. Colamarino was incapacitated for

approximately six (6) months.




                                                  3
            Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 7 of 18



       21.     In addition to her physical injuries, some of which are permanent in nature,

plaintiff sustained, and continues to suffer from grave, continual and ongoing emotional and

psychological trauma.

       22.     Plaintiff has been diagnosed with Post-Traumatic Stress Disorder (“PTSD”).

       C.      Plaintiff Returns to a New Non-Teaching Position She Holds Without
               Incident for Nearly a Decade

       23.     During her absence following the attack, plaintiff applied and was hired for a

position as a Behavioral Specialist, providing District-wide assistance and guidance to the

Special Education Department(s).

       24.     This position did not entail any requirement that Dr. Colamarino work with

children in a classroom environment.

       25.     Plaintiff began working as a Behavior Specialist in or around September 2008.

       26.     In between that date and the conclusion of the 2016-2017 academic year, plaintiff

performed her duties as a Behavior Specialist ably, consistently, professionally and without

serious incident or blemish.

       27.     During the time she served as the District’s Behavior Specialist, it was known by

the District’s leadership that plaintiff suffered from PTSD caused by the April 2008 beating that

she sustained, but it did not affect the performance of her professional duties.

       28.     Up until the beginning of the 2012-2013 school year, the District employed four

(4) persons as Behavior Specialists.

       29.     However, at the commencement of the 2012-2013 school year, three (3) of those

positions were eliminated.

       30.     Thereafter, plaintiff alone provided services as the District’s lone Behavior

Specialist up until that position was purportedly eliminated in or around the summer of 2017.



                                                 4
               Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 8 of 18



          D.      Plaintiff’s Position as Behavior Specialist Eliminated and District Refuses to
                  Retain Her in New Position for Which She is Qualified.

          31.     During the summer following the 2016-2017 school year, plaintiff was advised

that she would no longer be serving as the District’s Behavior Specialist.

          32.     Instead, the District advised, there was a new position being created, entitled

Behavioral Analyst.

          33.     Plaintiff told that she was not qualified due to certain accreditations she lacked.

          34.     However, plaintiff had adequate education and experience for the position.

          35.     Plaintiff was not hired for the position.

          36.     At this time, the District has and/or is securing services for this position and/or

positions adjunct thereto via, inter alia, third-parties not regularly employed by the District.

          37.     Plaintiff has at all times been ready, willing and able to provide the some or all of

the services required for the position deemed “Behavioral Analyst,” and/or any position adjunct

thereto being fulfilled by third-parties, with or without reasonable accommodations.

          38.     The District’s continuing failure to employ plaintiff in the position of Behavioral

Analyst, or in any position adjunct thereto, constitutes a violation of the ADA.

          E.      Plaintiff is Knowingly Placed in a Dangerous Teaching Position Without her
                  Knowledge and Despite a Reasonable Accommodation Request Specifying
                  that such a Placement was Inconsistent with her Condition(s)

          39.     After being informed that her services as Behavioral Specialist were (allegedly)

no longer required, the District informed plaintiff that she would be returned to the classroom as

a special education teacher for the first time since her attack had transpired nearly ten (10) years

before.

          40.     Plaintiff thereafter provided the District with an outline of reasonable

accommodations prepared by her physician in connection with such a return.



                                                     5
           Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 9 of 18



        41.     These accommodations included, but were not limited to, not being placed into a

position wherein she would be required to physically restrain students.

        42.     It was at that time well known to the District that many adolescent and older

students in the District suffering from psychological, emotional and/or behavioral disorders from

time to time required physical restraint during the school year

        43.     She was offered one of two teaching positions: a) teaching regular education

credit recovery 14-15 year-old students at the District’s City Line location; or, b) teaching

special education children at another location.

        44.     Plaintiff was not told in connection with these offers that the students she would

be teaching at City Line were “alternative placement” students who were often truants, recently

incarcerated, characterized as hyper-aggressive, etc.

        45.     The District, in fact, deliberately withheld this information from plaintiff.

        46.     Plaintiff unwittingly selected the City Line offer, and commenced teaching there

in or around August 2017.

        47.     It became immediately apparent that plaintiff had been placed in a dangerous

position that was entirely inconsistent with her accommodation request.

        48.     Consequently, with the help of her Union, plaintiff was extricated from City Line

by mid-September 2017.

        49.     At that time, there were multiple positions available throughout the District for

which plaintiff was qualified, and which would have suited plaintiff’s need for a reasonable

accommodation.

        50.     However, the District purposefully and wantonly refused to offer any such

positions to plaintiff.




                                                  6
            Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 10 of 18



        51.     Instead, it presented her with three options a) teaching autistic children up to 21

years of age with behavioral and psychological conditions that could cause them to become

violent, agitated and otherwise in need of physical restraint (not to mention self-protective

maneuvers that plaintiff was incapable of performing); b) working as a substitute for special

needs children wherever needed throughout the District, where plaintiff would unquestionably

encounter violent and/or disturbed children; or, 3) teaching students at Glenside Elementary.

        52.     Given the choices, plaintiff realized that the only possibility was the Glenside

position.

        53.     However, before accepting same, plaintiff inquired as to whether the students to

whom she was to be assigned were “emotional support” students who required behavioral plans.

        54.     Plaintiff was assured that the subject students were learning support children

without violent tendencies and hence without behavioral plans.

        55.     Plaintiff accepted the Glenside assignment.

        56.     However, plaintiff soon learned that Glenside presented two sharp obstacles.

        57.     The first, and by far most significant, was that the students to whom plaintiff was

assigned were, contrary to the District’s intentional, knowing misrepresentation, children who

required behavioral support.

        58.     Consequently, plaintiff’s return to the classroom environment at Glenside caused

her increasing, and ultimately unrelenting, anxiety and related PTSD symptoms which gradually

erodes plaintiff’s ability to teach students in that setting.

        59.     The second issue related to the fact that plaintiff had recently had a foot and ankle

injury (torn ligament) and the classroom on Glenside was on the third floor – 48-steps separated

plaintiff from her classroom each day, and there was no elevator.




                                                    7
         Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 11 of 18



       60.     Plaintiff sought accommodations that included one whereby she would only be

required to climb the 48 stairs required to navigate to the classroom once per day, in the

morning, and descending once in the afternoon.

       61.     More critically, plaintiff sought accommodations in the form of a transfer to one

or more vacant positions within the District for which she was qualified, and for which her PTSD

would not cause any problems.

       62.     The District’s reaction to these requests was visceral, and it chose to weaponize

the ADA in an effort to punish plaintiff and avoid its legal obligation to extend her reasonable

accommodations.

       63.     In the course of doing so, the District placed an inordinate amount of pressure on

plaintiff to obtain updated medical certifications which, in truth, it knew were unnecessary.

       64.     During a meeting taking place on March 15, 2018, the District threatened her with

a Loudermill hearing and asserted, incorrectly, that the accommodations she sought made her

incapable of performing her essential job duties.

       65.     Plaintiff informed the District that she intended to fulfill its insistent demands for

updated medical paperwork supporting her reasonable accommodation request.

       66.     Although the District was entitled to seek such paperwork, it in fact knew

perfectly well that plaintiff had medical support for her accommodation requests.

       67.     In insisting on updated medical records as a condition of accommodating plaintiff

under threat of a pre-termination hearing, the District in effect weaponized the ADA to

intimidate plaintiff and to make her efforts to obtain accommodations seem futile.

       68.     The District used the ADA like a cudgel before, during and after this meeting –

while employers have the “right” under ADA to ask a parapalegic for medical proof of paralysis,

or a blind woman for a note certifying her blindness – doing so in an aggressive, antagonistic,

                                                  8
            Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 12 of 18



threatening and coercive way, as the District did in this instance, is itself a violation of the letter

and the spirit of the Act.

        69.     Following the March 15, 2018 meeting, the District made a unilateral decision to

remove plaintiff from her position at Glenside.

        70.     It transferred her to a temporary non-teaching position at the District.

        71.     This position did not involve any teaching duties; instead, plaintiff was tasked

with updating outdated individual education plans (“GIEPs”) for senior high school gifted

students.

        72.     In offering plaintiff this position, the District viewed the position as temporary in

nature, and one that would not be required beyond the conclusion of the school year.

        73.     Plaintiff thereafter filed a Charge of Disability Discrimination with EEOC, and

this was promptly served upon the District.

        74.     Plaintiff was kept very busy performing this critical assignment, and by her

estimation easily could have continued to be productive in the role through the 2018-2019 school

year and beyond.

        75.     Subsequent to receiving the Charge, the District (which had continued to ramp up

pressure on plaintiff concerning her medical certifications even though she had timely provided

same) informed plaintiff that she would be discontinued in her GIEP role and, even though

plaintiff made every effort to convince the District that it was an appropriate accommodation for

her, the District punitively removed her from the position.

        76.     During this same time, plaintiff attempted to secure a stable position for the 2018-

2019 school year in the event that her efforts to maintain her GIEP role failed.

        77.     Plaintiff maintained in the alternative that there were several other open positions

throughout the District for which she was qualified and suited.

                                                   9
           Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 13 of 18



          78.     The District ignored her efforts to secure one of these positions.

          79.     Indeed, the District during this time, and others material hereto, routinely created

positions for which plaintiff was qualified, and hired recent college graduates to fulfill those

positions.

          80.     In addition, the District during this time, and others material hereto, routinely

offered vacant positions for which plaintiff was qualified to recent college graduates who filled

such positions.

          81.     Rather than hire plaintiff for any one of numerous positions for which plaintiff

was qualified and could have performed with or without reasonable accommodations, the

District instead chose to inflict harm on plaintiff.

          82.     Prior to the start of the 2018-2019 school year, the District, incredibly, proposed

to send her back to where she had been attacked, Haak, to once again teach children with special

education needs, including those requiring emotional support and/or behavior plans.

          83.     Purposefully ignoring plaintiff’s core disability, her PTSD, the District

maintained that Haak was a perfect location because plaintiff would not be required to climb any

stairs.

          84.     Plaintiff rejected the Haak assignment, for obvious reasons; she had - as the

District knew - almost been beaten to death by a student there.

          85.     Since plaintiff rejected the Haak “accommodation,” plaintiff has not been offered

any suitable position within the District.

          86.     During this time, plaintiff has applied for numerous open positions within the

District for which she is qualified and interested, but she has not been seriously considered as a

candidate for any one of them.




                                                    10
          Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 14 of 18



         87.    Insofar as the District is apparently concerned, plaintiff is “out of sight and out of

mind.”

         88.    There is little doubt the District would prefer that plaintiff resign her employment

and “get out of our hair.”

         89.    She is at or near the top of the District’s pay scale, and the District has seized on

plaintiff’s disability, and need for accommodations, by creating a hostile work environment in an

effort to drive plaintiff from the District and replace her with “cheaper labor.”

         90.    However, plaintiff believes, and therefore avers, that ADA mandates that the

District offer plaintiff any open position for which she is qualified and can perform with or

without a reasonable accommodation.

         91.    Plaintiff believes that just as there have been numerous such positions since the

spring of 2018, there are such positions now, and will be such positions in the future.

         92.    As a result of the aforesaid conduct by defendant, plaintiff has suffered great

losses compensable under ADA, which continue to this date and will continue into the future

absent a judgment in her favor in this matter.

                                            COUNT I
                        PLAINTIFF V. READING SCHOOL DISTRICT
                         Violation of the Americans With Disabilities Act,
                        42 U.S.C.S. § 12101 et seq., as amended (“ADA”)

         93.    Plaintiff hereby incorporates all other paragraphs in this Complaint as though

fully set forth at length herein.

         94.    At all times material hereto, plaintiff had one or more disabilities as defined under

the ADA.




                                                  11
         Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 15 of 18



       95.     At all times material hereto, plaintiff was qualified and able to perform the

essential functions of her job, or others comparable to and available within the District, with or

without reasonable accommodations.

       96.     At all times material hereto, defendant was well aware of plaintiff’s disability, and

that she was able to perform her essential job duties with or without reasonable accommodations.

       97.     Nevertheless, defendant on more than one occasion separated plaintiff from a job

she was performing without good cause.

       98.     Alternatively and/or additionally, defendant was at all times material hereto, well

aware of plaintiff’s disability(ies), concluded without cause that plaintiff was unable to perform

her essential job duties with or without reasonable accommodations, and on more than one

occasion separated plaintiff from a job she was performing ably under false pretense and/or

without cause because of said disability(ies).

       99.     Alternatively and/or additionally, defendant took impermissible punitive action

against plaintiff because she was disabled and/or because she sought a reasonable

accommodation.

       100.    Moreover, defendant created a hostile work environment throughout times

material hereto by creating an environment placing unreasonable demands on plaintiff, while

acting in a threatening, coercive and unreasonable fashion specifically designed to punish

plaintiff because she was disabled and/or because she sought one or more reasonable

accommodations.

       101.    At times material hereto, defendant has acted with deliberate indifference to

plaintiff’s disabilities, her rights under the ADA and her legitimate need for reasonable

accommodations supported by competent medical certifications.




                                                 12
         Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 16 of 18



       102.    The defendant has at times material hereto acted willfully, wantonly and

punitively because of plaintiff’s disabilities and requests for accommodations and, in doing so,

has not only created an unlawful hostile work environment, but has trampled her rights under

ADA by denying her reasonable accommodations and by unreasonably, and sometimes

pretextually, denying her job opportunities for which she was qualified to perform with or

without a reasonable accommodation.

       103.    In addition to the foregoing, the defendant has engaged in mixed motive

discrimination, at once choosing to intentionally deny plaintiff’s rights under the ADA because

she was disabled and because she sought reasonable accommodations, in an effort to drive her to

resignation so it could replace her with recent college graduates who it could pay far less than

plaintiff for many years to come.

       104.    Defendant has on more than one occasion elected to hire persons who were not

disabled, and who were less qualified that was plaintiff for jobs for which plaintiff was suitable,

and able to perform with or without reasonable accommodations.

       105.    Defendant failed to adhere to its own policies in demoting, passing over,

suspending, furloughing, terminating plaintiff, or by placing her leave, which at the same time

honoring said policies where other comparable employees without disabilities were concerned..

       106.    Defendant’s policies violated ADA as written and/or as applied.

       107.    Defendant treated plaintiff differently than it did its similarly situated, but non-

disabled employees and/or candidates for employment.

       108.    Defendant adhered to its own policies when it disciplined, transferred and/or

accommodated other employees who did not have disabilities, or those who were not regarded as

disabled, but did not do so where plaintiff was concerned.




                                                 13
          Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 17 of 18



        109.    Defendant treated plaintiff differently than it did similarly situated employees

and/or candidates who did not have a disability, or who were not regarded as disabled or who did

not seek reasonable accommodations.

        110.    The aforementioned actions and inactions of defendant all constitute a hostile

work environment and/or demonstrate disability-based animus directed towards plaintiff.

        111.    Defendant’s discriminatory and/or retaliatory philosophies, practices, policies,

and conduct, as stated above, otherwise and to be proved at trial, violated the Americans with

Disabilities Amendments Act, 42 U.S.C.S. § 12101 et seq., as amended.

        112.    As a result of defendant’s discriminatory and/or retaliatory conduct, plaintiff has

suffered great losses, including back pay and forward pay, loss of benefits, great emotional

distress, embarrassment, loss of reputation, loss of the pleasures she experiences when gainfully

employed, humiliation and other damages that will be proved at trial in this matter.

        113.    All of the aforesaid acts were done with malice and reckless disregard of federal

civil rights laws.

        114.    Dr. Colamarino is entitled to punitive damages.

       WHEREFORE, plaintiff, Dr. Gina Colamarino demands judgment in her favor and

against defendant the Reading School District, in an amount sufficient to make her whole for lost

past and future wages, compensatory damages, punitive damages, attorneys’ fees, costs, and such

other relief as Your Honorable Court deems just and appropriate. Additionally and alternatively,

plaintiff seeks any and all equitable relief available to her in accordance with ADA, as well as




                                                 14
        Case 5:19-cv-00395-JFL Document 1 Filed 01/25/19 Page 18 of 18




attorney's fees, costs and such other relief, legal and equitable, available to her as deemed just

and appropriate by Your Honorable Court.




Date: January 25,2019                \=    GI,LLA_GHER LAW GRO



                                   BY:

                                           Counsel for Plainti
                                           Attv. ID No. 6191
                                           5 Great Valley          y, Suite 210
                                           Malvern, PA I
                                            610-647-5027
                                            610-647-s024 (FAX)
                                           j ag@j ohnagallagher.com




                                                 l5
